PTOL-303 CONTINUATION SHEET
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation-in-part of U.S. 16/323,110 filed February 4, 2019, which is  5 the U.S. national stage of PCT/EP2017/069908 (WO 2018/024912) filed August 7, 2017,  which claims priority to European application 16183025.2 filed August 5, 2016 and international PCT application PCT/EP2016/076104 (WO 2018/065076) filed October 28, 2016, and this application is a continuation-in-part of international PCT application PCT/EP2019/052980 filed February 7, 2019, which claims priority to European application10 18155571.5 filed February 7, 2018 and European application 18160586.6 filed March 7, 2018.

Claim Status
Claims 1 and 6-21 are pending and under examination. Claims 2-5 and 22 are canceled. The amendment filed on 08/05/2022 in response to the Final office Action of 06/06/2022 is acknowledged and has been entered.

Action Summary
Claims 1, 8-9, 10-18, and 21 rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, J Thromb Haemost. 2013;11: 1059–68., and Abot, EMBO Mol Med (2014) 6: 1328–1346 are maintained. 
Claims 6, 7, 19, and 20  rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, Journal of Thrombosis and Haemostasis,11: 1059–1068, and Abot, EMBO Mol Med (2014) 6: 1328–1346, as applied to claims 1, 3, 5, 8-9, 10-18, and 21, in further view of Meulenbrooks, Cochrane Library, 2015 are maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, 10-18, and 21 remain rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, J Thromb Haemost. 2013;11: 1059–68., and Abot, EMBO Mol Med (2014) 6: 1328–1346.
	Platteeuw teaches a method of female contraception, the method comprising administration of a dosage unit comprising an estetrol, preferably hydrous estetrol, see claims 13 and 1-2. The dosage unit contain 0.05-10 mg progestogen daily. (See claims 10 & 12.) Moreover, Platteeuw teaches the preferred amount of estetrol ranges from 1-20 mg with the monohydrate form is preferred. (See page 8; lines 16-18 & Examples). The 1-20 mg estetrol substantially encompasses the claimed 5-25 mg. The oral dosage unit includes tablets. (See page 6; lines 22-24.) Platteeuw further teaches the solid dosage unit contains preferably 0.1-5 mg of one or more progestogens including drospirenone as one of the preferred one or more prosterones. (See page 10, lines 1-4.) The incorporation of 0.1-5 mg progesterone that can be drospirenone encompasses both the claimed estetrol and drospirenone formulated together in a single oral dosage unit that reasonably provides a daily dose or estetrol and drospirenone and the claimed estetrol formulated in a first oral dosage unit to provide a daily dose of the estetrol and drospirenone formulated in a second oral dosage unit to provide a daily dose of the drosprinone. The amount of drospirenonoe and estetrol is taught with sufficient specificity to meet or substantially overlap the amount recited in the instant claims. Platteeuw teaches the uses of the solid dosage unit comprising once daily administration. (See page 12; lines 4-5.) 
Moreover, Platteew et al. does not teach reducing the risk of VTE wherein the female is a member of an at-risk population selected from the first-ever user and switchers/re-starter with a break of more than 4 weeks.
EMEA.CPMP teaches the use of excess risk of VTE is highest during the first year a woman ever uses a combined contraceptive. (See page 1.) 
Bird teaches previous studies concluded that there was an increased risk of non-fatal venous thrombo-embolism (VTE) with drospirenon. The study included 238 683 drospirenone and 193 495 levonorgestrel users. Among new and current users, a 1.90-fold (95% CI, 1.51–2.39) increased VTE relative risk was observed for drospirenone (18.0 VTE/10 000 women-years) vs. levonorgestrel (8.9 VTE/10 000 women-years). In analysis of new users, DRSP/EE20 had a 2.35-fold (95% CI, 1.44–3.82) VTE RR (relative risk) versus LNG/EE20. New users of DRSP/EE30 observed an increased RR versus LNG/EE30 among women starting to use COCs between 2001 and 2006(2.51, 95% CI, 1.12–5.64) but not between 2007 and2009 (0.76, 95% CI, 0.42–1.39), attributable to an increased incidence rate with LNG/EE30 from 2007 to2009. In direct comparison, DRSP/EE20 had an elevated risk of VTE compared with DRSP/EE30 (RR, 1.55; 95%CI, 0.99–2.41). A modestly elevated risk of VTE with drospirenone, compared with levonorgestrel was observed. The larger VTE incidence rate observed in DRSP/EE20 than in DRSP/EE30 and the increasing VTE incidence rate with levonorgestrel between 2007 and2009 were unexpected. (See Abstract.) 
Abot teaches because of these characteristics (having long plasma half-life and stimulates the binding to sex hormone binding globulin), E4 was evaluated, in combination with a progestin, as a new oral contraceptive in a phase II clinical trial. Very interestingly, Estetrol, i.e. E4 (up to 20 mg/day) did not elicit changes in circulating hepatic factors and thus might not increase thrombo-embolic events, which are undesirable effects of estrogen pharmaceuticals containing E2 or ethinylestradiol (EE). (See page 1329; right column; first paragraph.) Moreover, Abot teaches this profile of ERα activation indicates that E4 is a selective ER modulator which could have medical applications that should now be considered further, in particular in light its lesser hepatic effects in women, which could potentially reduce venous thrombo-embolic risk. (See page 1328; right column; last paragraph bridging left column; first paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Platteew by selected drospirenone in combination with estetrol and to include female subject at risk of increase VTE and first-ever users for contraception use and for reducing the risk of VTE associated with the combination of drospirenone and ethinil estradiol to give Applicant’s claimed method. One would have been motivated because Platteew teaches estetrol in combination with one or more progestogens that include drospirenone is effective for contraceptive use, because Abot teaches estetrol (E4) could potentially reduce venous thrombo-embolic risk, because Bird teaches the larger VTE incidence rate was observed in DRSP/EE20 than in DRSP/EE30 and because EMEA.CPMP teaches the use of excess risk of VTE is highest during the first year a woman ever uses a combined contraceptive. Therefore, one would reasonably expect the modified method to be effective for use as a contraceptive method having a reduced risk of VTE associated with the use of drospirenone in combination with ethinyl estradiol in a first-ever user with success.
With respect to the limitation of claims 13 and 22; “wherein the VTE is lower than VTE risk associated with the use of drospirenone and VTE risk associated with a combination of 20 microgram ethinyl estradiol and 3 mg drospirenone.” This limitation which appears to compare the administration of drospirenone in the amount of 1 mg to 40 mg in combination with estetrol in the amount of 0.5 mg to 10 mg with administration of a combination of 20 µg ethinyl estradiol and 3 mg drospirenone simply expresses the intended result of a process step positively recited. Since the references in combination renders obvious the claimed invention, said intended result would necessarily present absent evidence to the contrary. 

Claims 6, 7, 19, and 20 remain rejected under 35 U.S.C. 103 as being un-patentable over Platteew (WO2015/086643 A1) in view of EMEA.CPMP, The European Agency for the Evaluation of Medical Products Post-Authorization of Medicines for Human use, September 28, 2001, Bird, Journal of Thrombosis and Haemostasis,11: 1059–1068, and Abot, EMBO Mol Med (2014) 6: 1328–1346, as applied to claims 1, 8-9, 10-18, and 21, in further view of Meulenbrooks, Cochrane Library, 2015.
Platteew, EMEA.CPMP, Bird and Abot collectively do not each 21/7 regimen (i.e. a combined administration method with an administration-free interval of about 7 days) and 24/4 regimen for contraception (i.e. a combined administration method with an administration-free interval of about 4 days).
Meulenbroeks teaches 21+7 (21 days of administration and 7 days administration-free) and 24+4 (24 days of administration with 4 days free of administration) are known regimens for contraception. (See Title.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the administration schedule of Platteew to include the administration of Meulenbroeks to give Applicant’s claimed method. One would have been motivated because Meulenbroeks teaches 21+7 (21 days of administration and 7 days administration-free) and 24+4 (24 days of administration with 4 days free of administration) are known regimens for contraception. (See Title.) One would reasonably expect the inclusion of the administration schedule taught by Meulenbroeks to increase compliance with success. 
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that the previously submitted a declaration under 37 C.F.R. 1.132 by Prof. Jonathan Douxfils (hereafter "the Douxfils declaration") attesting to the fact that the data and Example of the present specification "unexpectedly revealed" significant safety benefits of methods using a combination of estetrol (E4) and drospirenone (DRSP) compared to the combination of ethinylestradiol (EE) and DRSP, and "that the claimed combination of E4/DRSP has a VTE occurrence ... which is not clinically different from the occurrence rate in women that do not take oral contraceptives." See Douxfils declaration at ¶12 (emphasis added). This was an indisputably unexpected result, and Prof. Douxfils explained that "at the time of filing the present application there was no biochemical nor clinical evidence publicly available that would allow a person of ordinary skill in the art to reasonably predict or conclude that the claimed method would achieve a lower risk of VTE, much less the significant reduction in risk shown in Example 5 of specification." Id. at ¶16. Indeed, Prof. Douxfils indicates that the reduction in risk recited in the claimed methods was "entirely unknown and unknowable prior to the completion of the clinical trials detailed in the Examples of this application." Id.
In response, Applicant’s argument is not persuasive. It may well be true that Douxfils declaration attested to the fact that the data and Example of the present specification "unexpectedly revealed" significant safety benefits of methods using a combination of estetrol (E4) and drospirenone (DRSP) compared to the combination of ethinylestradiol (EE) and DRSP, and "that the claimed combination of E4/DRSP has a VTE occurrence ... which is not clinically different from the occurrence rate in women that do not take oral contraceptives." See Douxfils declaration at ¶12 (emphasis added). The Declaration and the present specification only compare E4 in combination with drospirenone to a combination of drospirenone and ethinylestradiol. However, the Declaration does not compare the claimed invention to the closest prior art. The closest prior art is Platteeuw. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). See MPEP 716.02 (e). In the present case, Platteeuw teaches estradiol in the amount of 1-20 mg that can be used in combination with one or more progesterone the includes drospirenone in the amount of 0.1-5 mg that can be used for female contraception. One can reasonably conclude the female is a first-user. Platteeuw does not recognize that the combination of estetrol and at least one or more progesterone can reduce the risk of VTE and a first-time user. However, said limitation is obvious over the teaching of EMEA.CPMP and Bird. The Declaration and the instant specification did not demonstrate that a combination of estetrol and at least one progesterone did not result in a lower risk of VTE than a combination of drospirenone and EE. The rejection made the case that the method of Platteeuw would be expected to reduce the risk of VTE in a first time-user COC because Abot’s teaching of reduction of VTE with E4 (Estetrol) and also because Bird teaches there is an increased risk of VTE in the combination of drospirenone and EE. 
Applicant argues that the Examiner continues to erroneously rely on Abot for allegedly teaching "E4 (estetrol) can reduce thrombo-embolic events." Office Action at p. 6 (emphasis added). Abot says nothing about reducing thrombo-embolic events. Rather, as Applicant has repeatedly noted, Abot speculates that E4 "might not increase thrombo-embolic events." See Abot at p. 1329. There is literally nothing in the record to support the Examiner's continued assertion that E4 (estetrol) was known to reduce thrombo-embolic events. This fact was clearly pointed out by Prof. Douxfils, who indicated that "any person of ordinary skill in the art would not extend the teachings of Abot to the conclusion that the Examiner has drawn here." See Douxfils declaration at ¶14. Thus, in contrast to what is claimed, Abot does not disclose any teaching or indication that a COC comprising estetrol and drospirenone in the specified concentrations would carry a lower risk of VTE than a COC based on 20 µg ethinylestradiol and 3 mg drospirenone. This limitation simply cannot be derived from Abot. The Examiner's misplaced reliance and incorrect interpretation of Abot is foundational to the allegation that the present claims are obvious, because both independent claims recite a comparative reduction in risk (i.e., "wherein the VTE risk is lower than the VTE risk associated with administration of a combination of 20 µg ethinylestradiol and 3 mg drospirenone."). Without the incorrect interpretation of Abot as teaching "E4 (estetrol) can reduce thrombo- embolic events" the record is devoid of any factual basis or scientific underpinning for why a person of ordinary skill would have reasonably expected the claimed methods of treatment to have a VTE risk that is lower than the VTE risk associated with administration of a combination of 20 µg ethinylestradiol and 3 mg drospirenone. A proper obviousness rejection requires not Atty. Dkt. No. 117678-0109only a teaching or suggestion of the individual claim elements and a motivation to combine those elements, but also requires a reasonable expectation of success of reaching the claims based on the cited art (MPEP § 2141.02); therefore, the present rejections cannot be properly sustained.
In response, Applicant’s argument not persuasive.  Again, Platteeuw teaches estradiol in the amount of 1-20 mg that can be used in combination with one or more progesterone the includes drospirenone in the amount of 0.1-5 mg. Although, Platteeuw does not recognize that the combination of estetrol and at least one or more progesterone can reduce the risk of VTE, Platteeuw’s method can reasonably be expected to reduce the risk of VTE because Platteeuw teaches the method can be used for female contraception and also because in light the lesser hepatic effects in women, E4 could potentially reduce venous thrombo-embolic risk. (See page 1328; right column; last paragraph bridging left column; first paragraph.). Applicant’s specification nor the Declaration has shown a combination of E4 with another progesterone would give rise to higher VTE risk in first-time user women than a COC based on 20 µg ethinylestradiol and 3 mg drospirenone. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, since Platteuw teaches the same subject (that is, a female subject, which can be construed to be first-time user) claimed, a substantially overlapping range of E4 as claimed, the same amount of drospirenone as claimed, and for the same purpose claimed, a reduced risk of VTE in the female first-timer user would naturally flow from the suggestion of Platteeuw. 
Applicant’s argument with respect to Brid and EMEA is not persuasive. EMEA may well conclude that no conclusions can be drawn for COCs with progestins other than desogestrel, gestodene, and levonorgestrel due to insufficient data. The conclusion is not drawn to COC that comprises drospirenone and EE. Bird teaches there is a VTE risk in COC comprising drospirenone and EE. Bird also teaches the FDA evaluated only drospireone/EE30 finds increased risk of VTE among new users. (See page 1065, right column, second paragraph.) Therefore, Bird is used to address the limitation of reducing the risk of VTE in a first-time user female, and not the limitation of a combination of estetrol and drospirenone in the amount claimed. 

Applicant argue that Platteeuw discloses sublingual, buccal and sublalial administration, each offer the advantages that the estetrol component do not have to pass through the digestive system and avoids first-pass liver exposure. 
 In response, Platteeuw may well teach sublingual, buccal and sublalial administration as the solid dosage unit. However, Platteeuw also teaches examples of solid dosage units encompassed tablets, dragees, lozenges, and films. (See page 7, lines 22-24.) 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628